                                          Case 4:19-cv-06311-YGR Document 31 Filed 07/23/21 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         TONY ASBERRY,
                                   4                                                         Case No. 19-cv-06311-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER REISSUING SERVICE ON
                                                 v.                                          DEFENDANT DENTIST GEORGE
                                   6                                                         CALLINAN; AND DENYING AS
                                         DENTIST GEORGE CALLINAN,                            MOOT PLAINTIFF’S PENDING
                                   7                                                         DISCOVERY MOTION
                                                        Defendant.
                                   8

                                   9          This is a civil rights case filed pro se by a state prisoner. In the initial review order, the

                                  10   Court ordered service on Defendant Salinas Valley State Prison (“SVSP”) Facility-D Male Dentist

                                  11   G, who remains unserved. The SVSP litigation coordinator has informed the Court that this

                                  12   Defendant’s full name is George Callinan. See Dkt. 30.
Northern District of California
 United States District Court




                                  13          The Clerk of the Court is directed to reissue service on Defendant SVSP Dentist George

                                  14   Callinan with new copies of the Notice of Lawsuit and Request for Waiver of Service of

                                  15   Summons as well as all the documents outlined in the Court’s January 13, 2021 Order, see Dkt.

                                  16   27, by emailing CDCR_OLA_Service_of_Process@cdcr.ca.gov and/or mailing the documents to

                                  17   the California Department of Corrections and Rehabilitation/Office of Legal Affairs, 1515 S

                                  18   St., Suite 314S, Sacramento, CA 95811, pursuant to the request of the SVSP litigation

                                  19   coordinator, see Dkt. 30. The Clerk is also directed to serve a copy of this Order on Plaintiff.

                                  20          Plaintiff’s pending discovery motion, entitled “Motion to Conduct Appropriate Discovery

                                  21   to Obtain Sufficient Information to Accurately Name and Serve Process Dentist G,” is DENIED as

                                  22   moot. Dkt. 28.

                                  23          This Order terminates Docket No. 28.

                                  24          IT IS SO ORDERED.

                                  25   Dated: July 23, 2021

                                  26                                                     ______________________________________
                                                                                         JUDGE YVONNE GONZALEZ ROGERS
                                  27                                                     United States District Judge
                                  28
